DETAILED ACTION
	The following is a Final Office action in response to communications received 12/22/21. Claim 1 has been canceled. Claims 2, 5, and 8 have been amended. Claims 14-16 have been added. Therefore, claims 2-16 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 2, 5, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for generating an evaluation result”. The claim(s) recite(s) the limitation of “generating, by the management device, an evaluation result based on the maintenance data and the device data, the evaluation result indicating whether the target device, on which the maintenance work was performed, has operated normally after the maintenance work”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing apparatus”, “a processor”, “one or more networks”, “a terminal device” and “a display” in claim 1, “a management device”, “one or receiving, by a management device, via one or more networks, maintenance data relating to maintenance work that has been performed on a target device”, “receiving, by the management device, via one or more networks, device data output from the target device, the device data based on a sensor installed in the target device”, and “sending, by the management device, the generated evaluation result to a terminal device, via one or more networks, so as to cause the terminal device to display, on a display of the terminal device, a screen representing the evaluation result”, which correspond to concepts identified as abstract ideas by the courts, such as in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The concepts described in claims 2, 5, and 8 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claims 2, 5, and 8 of collecting information and displaying information is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements recited including “processing apparatus”, “a processor”, “one or more networks”, “a terminal device” and “a display” in claim 1, “a management device”, “one or more networks”, “a terminal device” and “a display” in claim 5, and “a non-transitory computer readable medium”, “a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more (p. 14, ln. 25 – p. 17, ln. 5).
Claims 2-4, 6-8, and 9-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 2-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa (U.S. Patent Application Publication No. 2011/0264424).
Regarding claim 5, Miwa discloses a method for generating evaluation result, the method comprising:

receiving, by the management device, via one or more networks, device data output from the target device (sensor data D1, event data D2, and alarm data D3 are all provided to system 100 directly and/or indirectly from apparatus 1, fig. 1, [0059, 0060, 0062, 0064-0066]), the device data based on a sensor installed in the target device ([0059, 0065]);
generating, by the management device, an evaluation result based on the maintenance data and the device data (When newly obtaining alarm data D3 via the data collecting unit 4, the abnormality diagnosis unit 10 obtains, from the apparatus data history storage unit 5, history data (apparatus data D7) of previous alarms (D3) and apparatus events (D2) occurring within a predetermined time period, and creates an occurrence pattern of the alarms (D3) and the apparatus events (D2). And, the abnormality diagnosis unit 10 obtains, from the diagnosis model storage unit 8, the data D5 of the (old) diagnosis model of the relevant apparatus 1, obtains information about one or more maintenance operation types, target component numbers, and probabilities of occurrence matching the occurrence pattern this time from among those matching with the occurrence patterns of the alarm (D3) and the apparatus event (D2) this time, [0071], the examiner notes that "matching" is an evaluation),
the evaluation result indicating whether the target device, on which the maintenance work was performed, has operated normally after the maintenance work ([0071, 0099]); and
sending, by the management device, the generated evaluation result to a terminal device, via one or more networks (outputs the information onto the screen as maintenance operation candidate 
Regarding claim 6, Miwa discloses when the evaluation result indicates that an abnormality has occurred, indicating, on the screen displayed on the display of the terminal device, that the abnormality has occurred ([0071, 0107]).
Regarding claim 7, Miwa discloses wherein the maintenance data indicates at least one work item that has been performed on the target device (Furthermore, the data collecting unit 4 collects the maintenance operation data D4 created after a maintenance operation is performed on the apparatus 1, and registers it in the maintenance operation data history storage unit 6, [0064], As the maintenance operation data (history) D4 of the maintenance operation data history storage unit 6, for example, an apparatus ID, a date and time of the maintenance operation (starting and ending dates and times), a type of the maintenance operation, and a component number as a target for maintenance in that operation are included, [0068]).
Regarding claim 12, Miwa discloses wherein the device data includes at least sensing data that is obtained by one or more sensors included in the target device ([0017, 0057, 0059, 0060, 0065]).
Claim(s) 2-4 and 11 is(are) the system implementation which implement claim the method of claim(s) 5-7 and 12 and is(are) rejected on the same grounds as claim(s) 5-7 and 12.
.

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 6 of remarks) that the steps recited are incapable of being practically performed in the mind, the examiner respectfully disagrees.
The examiner notes that claims can recite a mental process even if they are claimed as being performed on a computer. Such a situation includes performing a mental process on a generic computer, performing a mental process in a computer environment, and or using a computer as a tool to perform a mental process (see MPEP 2106.04(a)(2)(III)(C)). In this case it is a mental process to generate an evaluation result by comparing pieces of information to form a determination of whether the target device has operated normally after maintenance work was performed and/or receiving and sending data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113